Exhibit 10.1

AMENDMENT AND RESTATEMENT

OF

LETTER OF CREDIT FACILITY AGREEMENT

October 2, 2010

This document shall serve as an amendment and restatement of that Letter of
Credit Facility Agreement dated as of the 2nd day of October, 2001, and last
amended and restated October 2, 2008, by and between Bank of the Lakes, N.A.
(“Lender”), and Alliance Resource Partners, L.P., a Delaware Limited Partnership
(“Borrower”) and shall be effective with respect to all Letters of Credit that
have been issued pursuant thereto and remain outstanding.

RECITALS

FOR GOOD AND VALUABLE CONSIDERATION, LENDER AND BORROWER hereby agree as
follows, to-wit:

 

1. Amendments

 

  a. It is agreed by and between the parties first mentioned above that all
terms of the original credit facility agreement dated the second day of October,
2001, as amended thereafter including the last amendment dated October 2, 2008,
shall continue in full force and effect as originally stated and subsequently
amended for an additional two years from the date hereof.

 

  b. Paragraph 1.(1.21, 1.22 and 1.23) regarding guarantor Alliance Resource GP,
LLC, are hereby deleted in as much as the parties have agreed effective the date
of this amendment that the original guarantor hereto, said Alliance Resource GP,
LLC, is hereby released from its guaranty and obligation regarding the borrowing
hereunder. It is further understood by and between the parties that any
reference to the guaranty and, specifically, guarantor Alliance Resource GP,
LLC, contained in the original credit facility agreement dated October 2, 2001,
and any amendments thereafter are hereby deleted by reference thereto and said
Alliance Resource GP, LLC, is specifically released from its guaranty executed
by separate instrument contemporaneous with the letter of credit facility
agreement and likewise dated October 2, 2001.



--------------------------------------------------------------------------------

2. Representations, Warranties, and Covenants

Borrower represents and warrants that all of the representations and warranties
set forth in the Letter of Credit Facility Agreement are true and correct as of
the date hereof, and borrower further represents and warrants that borrower has
performed all of the covenants which borrower is required to perform under the
Letter of Credit Facility Agreement and any and all amendments and restatements
thereof.

 

3. Continuing Effect

Except as expressly set forth in this amendment and restatement of Letter of
Credit Facility Agreement, and the previous amendments thereto including that
amendment and restatement dated October 2, 2008, all of which are in writing and
signed by the parties hereto, all other portions of the loan agreement and
related documents including the promissory note dated October 2, 2001, as set
forth therein and previously executed by Borrower `shall remain and are in full
force and effect.

WITNESS WHEREOF, BORROWER AND LENDER have caused this amendment and restatement
of Letter of Credit Facility Agreement to be duly executed by their properly and
duly authorized officers as of the day and year first above written

 

“Borrower”

ALLIANCE RESOURCE PARTNERS, L.P.,

a limited partnership

By:   ALLIANCE RESOURCE MANAGEMENT GP,   LLC, the managing general partner   By:
 

/s/ Brian L. Cantrell

     

Name: Brian L. Cantrell,

     

Title: Senior Vice President –

Chief Financial Officer

 



--------------------------------------------------------------------------------

“Lender” BANK OF THE LAKES, NATIONAL ASSOCIATION   By:  

/s/ C. M. Gibson

                          

Name: C. M. Gibson

Title: President and Chief Executive Officer